DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020 and 12/02/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of claim 11 "wherein the first current collection tab... is formed by cutting regions of the first tabs..." must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites that “the first current collection tab… is formed by cutting regions of the first tabs positioned outward in view of end portions of the first tabs” which is not clearly understood. Specification [0018] discloses the same.  Specification [00100] discloses that portions 121a/122a of the current collector tabs 121/122 may be removed by cutting, but as instantly disclosed and claimed, the current collector tabs 121/122 are different than the first and second tabs 111a/112a. This difference is also shown in instant Figures 3-6. Therefore, it is not clear how the first current collection tab is formed by cutting regions of the first tabs.

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitoh et al. (US 2001/0038945 A1, as cited in the IDS dated 12/02/2021).
Regarding claim 1, Kitoh teaches a secondary battery (lithium secondary battery, Kitoh [0003, 0025]) which comprises:
an electrode assembly (internal electrode body 1, Kitoh [0025] and Figs. 1 and 11) including a first electrode plate and a second electrode plate (a positive plate 2 and a negative plate 3, Kitoh [0003, 0025] and Fig. 11), 
wherein one of the first electrode plate and the second electrode plate includes a plurality of first tabs (tabs 5A on first electrode 2, Kitoh Fig. 11 and [0057]) formed to protrude in one direction (tabs 5A protrude upward, Kitoh Fig. 11);
a first current collection tab (positive electrode rivet 22A, Kitoh [0058]; rivet 22 serves as current extracting terminal 13, Kitoh [0036]) coupled to the first tabs (tab crimping step connecting tabs 5A and rivet 22A in Kitoh Fig. 11, detailed in Kitoh [0036] and Figs. 4, 10);
a case housing the electrode assembly (battery case 17, Kitoh [0058] and Fig. 11); and
a cap assembly (battery cap 23, Kitoh [0036]) coupled to the upper part of the case (a battery cap was attached onto the positive rivet 22A to tightly seal the battery case 17, Kitoh [0058]), 
wherein the first current collection tab is coupled to one of the cap assembly and the bottom surface of the case (battery cap was attached onto the positive rivet 22A, Kitoh [0058]; see also Kitoh Fig. 4 and [0036]).  

Regarding claim 4, Kitoh teaches the limitations of claim 1 above and teaches the electrode assembly further includes 
a plurality of second tabs (tabs 5B, Kitoh [0032, 0058] and Fig. 11) formed to extend from the other of the first electrode plate and the second electrode plate and to protrude in the other direction different from the one direction (tabs 5B from second electrode plate 3 in downward direction – opposite polarity and direction versus tabs 5A, Kitoh Fig. 11 and [0058]), and 
a second current collection tab coupled to the second tabs (negative electrode rivet 22B as current extracting terminal, Kitoh Figs. 10-11 and [0036, 0058]), 
wherein the second current collection tab is coupled to the other of the cap assembly and the bottom surface of the case (rivet 22B to seal negative side of the battery case 17, Kitoh [0058]), to which the first current collection tab is not coupled (22A and 22B on opposite ends of battery in Kitoh Fig. 11).

Regarding claim 5, Kitoh teaches the limitations of claim 1 above and teaches the electrode assembly further includes a second tab formed to extend from the other of the first electrode plate and the second electrode plate (one of tabs 5B extending from second electrode 3, Kitoh [0032] and Figs. 1 and 11) and to protrude in the other direction different from the one direction (Kitoh Fig. 11 shows tabs 5B in opposite direction of 5A), wherein the second tab is coupled to the other of the cap assembly and the bottom surface of the case (rivet 22B couples at least one of the second tabs 5B to seal negative side of battery case, Kitoh [0035, 0058] and Figs. 11), to which the first current collection tab is not coupled (5B/22B coupled to opposite end of battery than 5A/22A in Kitoh Fig. 11).
Examiner notes that per MPEP 2111.03 I, “includes” is open-ended language such that “a second tab” as claimed can be one among a plurality of other second tabs as taught by Kitoh citations above.

Regarding claim 6, Kitoh teaches the limitations of claim 1 above and teaches the first current collecting tab is positioned at front and rear end of the first tabs (front and rear of plurality of tabs 5A crimped by rivet/collector 22A, Kitoh Figs. 4 and 10-11 – see annotation below) and coupled to the first tabs by ultrasonic welding (crimping and further welding used to connect tabs to rivets, Kitoh [0035-0036]; ultrasonic welding is a known welding method to attach metallic tabs per Kitoh [0057]).

    PNG
    media_image1.png
    580
    690
    media_image1.png
    Greyscale


Regarding claim 9, Kitoh teaches the limitations of claim 1 above and teaches the first tabs are arranged in the electrode assembly so as to overlap one another with the same area (Kitoh Figs. 10-11 show tabs 5A being of same size/area as one another and overlapping one another before being crimped into 22A).

Regarding claim 11, Kitoh teaches the limitations of claim 1 above and teaches the limitation the first current collection tab is coupled to the first tabs at front and rear ends of the first tabs (front and rear of plurality of tabs 5A crimped by rivet/collector 22A, Kitoh Figs. 4 and 10-11 – see annotation below; crimping and further welding used to connect tabs to rivets, Kitoh [0035-0036]; ultrasonic welding is a known welding method to attach metallic tabs per Kitoh [0057]).

    PNG
    media_image1.png
    580
    690
    media_image1.png
    Greyscale

Note that the metes and bounds of the second limitation of claim 11, “wherein the first current collection tab… is formed by cutting regions of the first tabs positioned outward in view of end portions of the first tabs”, are not clearly understood; thus claim 11 is also rejected under 35 USC 112(b) above.

Claim(s) 1, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (US 2007/0269685 A1, as cited in the IDS dated 12/02/2021).
Regarding claim 1, Chu teaches a secondary battery (rechargeable cylindrical electrochemical cell, Chu abstract) which comprises:
an electrode assembly (internal electrodes 8, Chu [0060 and Figs. 1-2) including a first electrode plate and a second electrode plate (cathode and anode sheets, chu [0073-0074] and Figs. 6A-6B), 
wherein one of the first electrode plate and the second electrode plate includes a plurality of first tabs (current collecting tabs extend from edge portion of electrode, Chu [0073]; anode current collection tabs 6, Chu [0060-0061]; Figs. 1 and 6A-6B) formed to protrude in one direction (tabs 6 protruding rightward in Chu Fig. 1 / exemplary tab 61 downward in Fig. 6B);
a first current collection tab (anode extension tab 5a, Chu [0061] and Figs. 1 and 8) coupled to the first tabs (anode extension tab 5a electrically connects to tabs 7, Chu [0061] and Figs. 7B-8);
a case housing the electrode assembly (cylindrical tube 4 as main housing for cell, Chu [0060] and Figs. 1-2); and
a cap assembly (negative end cap 5, Chu [0061] and Figs. 1-2) coupled to the upper part of the case (Chu Figs. 2 and 5B, end cap welded to tube per [0059, 0061, 0071]), 
wherein the first current collection tab is coupled to one of the cap assembly and the bottom surface of the case (extension tab 5a is integrated with negative end cap 5, Chu [0061, 0069]) and Figs. 1 and 4).  

Regarding claim 4, Chu teaches the limitations of claim 1 above and teaches the electrode assembly further includes 
a plurality of second tabs (cathode current collection tabs 7, Chu [0060] and Figs. 1 and 8) formed to extend from the other of the first electrode plate and the second electrode plate and to protrude in the other direction different from the one direction (tabs 7 extend leftward in Chu Fig. 1), and 
a second current collection tab coupled to the second tabs (cathode extension tab 2 electrically connected to tabs 7, Chu [0060] and Figs. 1 and 8), 
wherein the second current collection tab is coupled to the other of the cap assembly and the bottom surface of the case (extension tab 2 electrically connects to external positive terminal 1 which is welded to case 4, Chu [0059-0061]), to which the first current collection tab is not coupled (ends 1 and 5 coupled to tabs 2 and 5a are on opposite ends of battery per Chu Fig. 1).

Regarding claim 7, Chu teaches the limitations of claim 1 above and teaches the first current collection tab is coupled to the cap assembly or the case by resistance welding (weld joint used to connect collector tabs to end cap via extension tab, Chu [0061]; resistance welding is a known welding method to join metals per Chu [0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitoh as applied to claim 1 above, and further in view of Yoon (US 2008/0226981 A1).
Regarding claim 2, Kitoh teaches the limitations of claim 1 above but fails to teach the cap assembly comprises a safety vent having the first current collection tab connected thereto.
Yoon, which is analogous in the art of cylindrical batteries with tabs protruding from opposite sides of the electrode assembly (Yoon Fig. 1), teaches a cap assembly 140 with a safety vent 142 electrically connected to an electrode tab 115 of an electrode assembly 110 (Yoon [0028] and Figs. 1-2). Yoon [0028] teaches that such a safety vent connected within the cap assembly is beneficial to increase the safety of the operational cylindrical battery by exhausting gas when an inner pressure reaches an unsafe level due to gas generated within the electrode assembly.
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the cylindrical battery cap assembly of Kitoh to have the safety vent connected to the first collection tab as taught by Yoon with the motivation of achieving gas exhaust and increased battery safety. 
Thus, the instant claim 2 limitations are rendered obvious.

Regarding claim 3, modified Kitoh teaches the limitations of claim 2 above and teaches the first current collection tab (22A of Kitoh, similar to 115 of Yoon) is electrically connected to a sub-plate (plate-like vent portion 142 of Yoon [0028] and Fig. 1) coupled to a protrusion part of the safety vent (cap-up 145, Yoon [0028] and Fig. 1).


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu as applied to claim 1 above, and further in view of Yoon (US 2008/0226981 A1).
Regarding claim 2, Chu teaches the limitations of claim 1 above but fails to teach the cap assembly comprises a safety vent having the first current collection tab connected thereto.
Yoon, which is analogous in the art of cylindrical batteries with tabs protruding from opposite sides of the electrode assembly (Yoon Fig. 1), teaches a cap assembly 140 with a safety vent 142 electrically connected to an electrode tab 115 of an electrode assembly 110 (Yoon [0028] and Figs. 1-2). Yoon [0028] teaches that such a safety vent connected within the cap assembly is beneficial to increase the safety of the operational cylindrical battery by exhausting gas when an inner pressure reaches an unsafe level due to gas generated within the electrode assembly.
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the cylindrical battery cap assembly of Chu to have the safety vent connected to the first collection tab as taught by Yoon with the motivation of achieving gas exhaust and increased battery safety. 
Thus, the instant claim 2 limitations are rendered obvious.

Regarding claim 3, modified Chu teaches the limitations of claim 2 above and teaches the first current collection tab (5a of Chu, similar to 115 of Yoon) is electrically connected to a sub-plate (plate-like vent portion 142 of Yoon [0028] and Fig. 1) coupled to a protrusion part of the safety vent (cap-up 145, Yoon [0028] and Fig. 1).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitoh as applied to claim 1 above, and further in view of Kurata et al. (US 2013/0130100 A1).
Regarding claim 8, Kitoh teaches the limitations of claim 1 above but fails to teach wherein the second electrode plate is formed of a silicon (Si) based material.
Kurata, which is analogous in the art of secondary batteries having wound electrode bodies (Kurata Fig. 3 and [0052], for example), teaches that it is known in the art of spirally wound secondary batteries that tin-silicon oxides or silicon oxides negative active material can be used with the negative collector sheet to form a negative electrode plate (Kurita [0109-0112]). 
Since the second electrode 3 of Kitoh is also the negative electrode with a thin plate shape coated with active material (Kitoh [0027]), a skilled artisan would have found it obvious to substitute the material of Kitoh to instead be a silicon-based material as taught by Kurata and expect a functional negative electrode. The simple substitution of one known element for another to achieve predictable results, and the selection of a known material suitable for its intended use, is obvious; see MPEP 2143 I B and MPEP 2144.07.
Thus, claim 8 is rendered obvious.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitoh as applied to claim 1 above, and further in view of Kita et al. (US 5,849,431 A).
Regarding claim 10, Kitoh teaches the limitations of claim 1 above but fails to teach that the first tabs are configured to have larger areas when positioned further outward in view of the winding center of the electrode assembly.
Kita, which is analogous in the art of spirally wound electrode assemblies with lead tabs extending from and attached to current collectors at opposite ends (Kita abstract and Figs. 5, 9-10, 17), teaches that it is known in the art for the cross-sectional area of the leads of this type of battery is proportional to the amount of current flowing through the leads (Kita C1L59-C2L3). That is, Kita teaches that the number and size of the leads are commensurate with the amount of Joule heat produces within the battery (Kita C1L66-C2L3).
Thus, the areal size of the lead tabs is a result-effective variable which corresponds to the amount of current / Joule heat needed to flow therethrough. It is within the ambit of a skilled artisan to optimize the areas of the tabs of Kitoh, based on the teachings of Kita, to be larger where more current flow / Joule heat is expected within the battery and smaller at the locations of less current flow / Joule heat (MPEP 2144.05 II).
Thereby, claim 10 is rendered obvious.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu as applied to claim 1 above, and further in view of Kita et al. (US 5,849,431 A).
Regarding claim 10, Chu teaches the limitations of claim 1 above but fails to teach that the first tabs are configured to have larger areas when positioned further outward in view of the winding center of the electrode assembly.
Kita, which is analogous in the art of spirally wound electrode assemblies with lead tabs extending from and attached to current collectors at opposite ends (Kita abstract and Figs. 5, 9-10, 17), teaches that it is known in the art for the cross-sectional area of the leads of this type of battery is proportional to the amount of current flowing through the leads (Kita C1L59-C2L3). That is, Kita teaches that the number and size of the leads are commensurate with the amount of Joule heat produces within the battery (Kita C1L66-C2L3).
Thus, the areal size of the lead tabs is a result-effective variable which corresponds to the amount of current / Joule heat needed to flow therethrough. It is within the ambit of a skilled artisan to optimize the areas of the tabs of Chu, based on the teachings of Kita, to be larger where more current flow / Joule heat is expected within the battery and smaller at the locations of less current flow / Joule heat (MPEP 2144.05 II).
Thereby, claim 10 is rendered obvious.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ruth et al. (US 7,285,355 B2) teaches opposite polarity tabs extending from opposite ends of electrode assembly, with upper tabs coupled to cap assembly (Ruth Figs. 4-5) and lower tabs coupled to the battery case (Ruth Figs. 1 and 6). 
Nemoto et al. (US 2001/0051297 A1) teaches an internal electrode body with upper and lower extending tabs coupled to upper and lower caps (Nemoto Figs. 1-2 and [0018, 0025]). Nemoto Figs. 2-3 teach that the tabs 5 necessarily have larger areas along the outer portion of the electrode body compared to the areas of the tabs at the inner portion in order to connect these tabs 5 to the terminals 75/78/79 positioned inwardly.
Zama (US 6,319,628 B1) teaches upwardly extending terminal tabs coupled to a cap/lid assembly (Zama abstract and Figs. 3-5) and downwardly extending terminal tabs coupled to the battery case (Zama Fig. 3)
Kobayashi et al. (US 2015/0171411 A1) teaches electrode tabs 52 connected to a current collector 60 which is connected to a sub-plate 72 of a vent 78A/74A within a lid assembly 80 (Kobayashi Figs. 2-7).
Han (KR 20040092531 A, as cited in the IDS dated 07/09/2020, with citations below to a machine translation of the Description attached to the present Office action) teaches a cap assembly for a cylindrical battery which includes a safety vent in the cap assembly (Han [0074]) connected to electrode tabs 114 via electrode lead 161 (Han Figs. 6-8 and [0049, 0067-0071]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728